LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
Case 5:18-cr-00258-EJD Document 442-4 Filed 07/10/20 Page 1 of 2

foe

   
  
       

Food and Drug Administration
OFFICE OF CRIMINAL INVESTIGATIONS
MEMORANDUM OF INTERVIEW

 

 

CASE NUMBER: Po

CASE TITLE: THERANOS, INC.

DOCUMENT NUMBER: 260282

PERSON INTERVIEWED: Dr. John Couvaras, IVF Phoenix
PLACE OF INTERVIEW: Telephonic

DATE OF INTERVIEW: 11/28/2017

TIME OF INTERVIEW: 0900 EST

INTERVIEWED BY: SA George Scavdis

OTHER PERSONS PRESENT: See below.

On 11/28/2017, the case agent telephonically interviewed Dr. John Couvaras, IVF Phoenix, regarding a
patient of his (GMA) who had blood tests performed by Theranos, Inc.

Dr. Couvaras explained that MEhad a blood test with a QBhcg reading of 160 (this test was performed
by Sonora Quest Laboratories on 09/03/2014). [Agent note: Human chorionic gondadotropin, hcg, is a
hormone produced during pregnancy] He thought “it was a little early, but looking good” in terms of VE
being pregnant. MEygot a repeat blood test, this time through Theranos (this test was performed on
09/06/2014). Dr. Couvaras isn’t sure why the second blood test was performed by Theranos and not Sonora
Quest, but he thinks MIgjmay have chosen Theranos for cost reasons. The data from the QBhcg test
came back as “negative” for pregnancy. The data went from a reading of 160 to a reading of less than
detectable, which Dr. Couvaras considered a “chemical loss.” After the Theranos blood test which led Dr.
Couvaras to conclude that MJ was no longer pregnant, Dr. Couvaras stopped the current treatment
protocol, and began recycling MEgon medicines that a pregnant person shouldn't be taking.
Subsequently, MElcalled the office and said she hadn't had her period. Dr. Couvaras told her to take
another blood test, which she did on 09/22/2014. That test was also performed by Theranos, and the results
for progesterone came back as "high" and the results for beta were 2150. When Dr. Couvaras saw those
results, his initial thought was that Mgmight have an ectopic pregnancy. His notes for Mimstated
that they should have Mijcome in to the office because they were missing something. She came in to
the office on 09/23/2014, and Dr. Couvaras performed an ultrasound on her. The ultrasound revealed that
there was a Sac in her uterus, and Dr. Couvaras determined that she was six weeks pregnant. The
pregnancy they were seeing was in line with the pregnancy projected by the 09/03/2014 Sonora Quest
Laboratory results. Dr. Couvaras explained that, with a pregnant patient, you would expect to see the QBhcg
value double every two days. That holds true until the value levels off at somewhere between 5,000 and
12,000. If you take the original QBhcg 160 value measured by Sonora Quest and you double it every two
days, you would have expected to see a value of between 5,000 and 12,000 at the time of the second
Theranos blood test. The second Theranos blood test, though positive for pregnancy (2150), wasn't nearly
as high as Dr. Couvaras would have expected it to be. Dr. Couvaras never saw Miiiiafter the 09/23/2014
Office visit.

Typically, Dr. Couvaras sends patients to Sonora Quest for bloodwork. Theranos was radically cheaper, so if

patients didn't have insurance, sometimes patients would ask if they could go to Theranos for their
bloodwork.

LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY

US-REPORTS-0006803
LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
Case 5:18-cr-00258-EJD Document 442-4 Filed 07/10/20 Page 2 Of 2 page 2of2

The case agent noted that Dr. Couvaras placed Mion Acyclovir and Lovastatin after the first Theranos
blood test that indicated a chemical loss, and he asked Dr. Couvaras what the potential patient impact was of
placing a pregnant patient on those medications. Dr. Couvaras said that there is no patient impact when
putting a pregnant patient on Acyclovir, but that Lovastatin is contraindicated for pregnant patients. Dr.
Couvaras is not sure of the specific “anomaly” that can occur when placing a pregnant patient on Lovastatin,
but it is a true contraindication.

Unless it’s in the patient notes, Dr. Couvaras can’t remember ever talking to anyone from Theranos.

Other than MJ, he can't recall any other instances of patients getting inaccurate results from Theranos.
He didn’t ever recommend patients use Theranos, so he’s not sure how often his patients used them; he
just presented Theranos as an option to other laboratories.

SUBMITTED: Hectronically submitted by GEORGESCAVDIS
GEORGE SCAVDIS, SPECIAL AGENT DATE: 11/30/2017

 

APPROVED: Hectronically approved by MARKMCCORMACK

 

MARK MCCORMACK, SPECIAL AGENT IN CHARGE DATE: 12/01/2017

DISTRIBUTION: Orig: MWFO
cc: Prosecution

ATTACHMENTS: None

LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY

US-REPORTS-0006804
